Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 7-9, 11, 13-15, 17, 19-20, 22, 24-26 and 28 are pending.
Claims 29-31 are cancelled by examiner’s amendment.
Claims 1, 4, 13-15 and 26 have been amended by examiner’s amendment.
Claims 14-15, 17, 19-20, 22, 24-26 and 28 are rejoined*.
	Claims 1, 4, 7-9, 11, 13-15, 17, 19-20, 22, 24-26 and 28 are allowed.
*Because claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/02/2020 for those claims is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy Dunston on 02/04/2022.
Please amend the claims with respect to claims filed 1/28/2022.
Cancel claims 29-31.
1WPPX2 (SEQ ID NO: 293), wherein X1 has been modified relative to a wild type AUX/IAA polypeptide, to be asparagine (N), and wherein X2 is isoleucine (I), valine (V), leucine (L), 

Claim 4. (Currently Amended) The modified plant or seed of claim 1, wherein said modification results in: i) an AUX/IAA polypeptide comprising the amino acid sequence of SEQ ID NO: 219, or ii) increased tolerance to an auxin herbicide as compared to a control plant or seed lacking said modification.

Claim 13. (Currently Amended) A method of generating a modified plant comprising the steps of: a. introducing a modification in a AUX/IAA gene of a plant cell, wherein said modification results in an AUX/IAA polypeptide comprising a modified degron domain that comprises the motif X1WPPX2 (SEQ ID NO: 293), wherein X1 has been modified relative to a wild type AUX/IAA polypeptide, to be asparagine and wherein X2 is isoleucine (I), valine (V), leucine (L), 

tolerance to at least one auxin herbicide selected from the group consisting of dicamba, 2,4-D, picloram, triclopyr, quinclorac and fluroxypyr, compared to a control plant not comprising the modification, wherein said AUX/IAA polypeptide comprises a modified degron domain that comprises the motif X1WPPX2 (SEQ ID NO: 293), wherein X1 has been modified to be asparagine (N) relative to a wild type AUX/IAA polypeptide and wherein X2 is isoleucine (I), valine (V), leucine (L), 

Claim 15. (Currently Amended) The modified DNA molecule of claim 14, wherein: i) said modified AUX/IAA polypeptide comprises the amino acid sequence of SEQ ID NO: 219; or  ii) said modification results in increased tolerance to an auxin herbicide in a plant as compared to a control plant or seed lacking said modification.

Claim 26. (Currently Amended) A method for producing an auxin herbicide tolerant plant wherein the plant is sensitive to at least one auxin selected from the group consisting of IAA and NAA, and wherein the modified plant or seed exhibits tolerance to at least one auxin herbicide selected from the group consisting of dicamba, 2,4-D, picloram, triclopyr, quinclorac and fluroxypyr, compared to a control plant not comprising the modification, wherein said modification results in an AUX/IAA polypeptide comprising a modified degron domain that comprises the motif X1WPPX2 (SEQ ID NO: 293) comprising: modifying an AUX/IAA polypeptide of said plant to comprise a modified degron domain that comprises the motif X1WPPX2 (SEQ ID NO: 293), wherein Xi has been modified relative to a wild type AUX/IAA polypeptide, to be asparagine (N), and wherein X2 is isoleucine (I), valine (V), leucine (L), 

Withdrawn rejections
	Rejection of claims 1-4, 7-8 and 13 under 35 USC 103 is withdrawn in light of Examiner amendments entered above. 

Reasons for allowance
	Claims 1, 4, 7-9, 11, 13-15, 19-20, 22, 24-26 and 28 are allowed because it would not have been obvious to modify the degron domain of GWWPPV/I/L by substituting G for N. This domain is recognized in the art as being critical for the function of Aux/IAA proteins (Tatematsu et al. The Plant Cell. 16: 379-393. Page 388, left column, paragraph 1). Therefore, a sequence with 90% identity to SEQ ID NO: 219 comprising a substitution to the degron domain with dissimilar residues would not have been expected to confer herbicide tolerance. 

Conclusion
Claims 1, 4, 7-9, 11, 13-15, 17, 19-20, 22, 24-26 and 28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663